DETAILED ACTION
Notice to Applicant
In the amendment dated 5/23/2022, the following has occurred: Claims 1 and 9 have been amended; Claim 2 has been canceled; Claims 21 and 22 have been added.
Claims 1, 3, 4, 6, 8-12, and 14-22 are pending, with claims 8 and 15-20 being withdrawn. Claims 1, 3, 4, 6, 9-12, 14, and 21-22 are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 6, 9-12, 14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2011/0281161 to Ikeda et al.) in view of Sugnaux (US 2004/0131934 to Sugnaux et al.) and/or Kim (US Patent No. 8,574,760 to Kim et al.), in further view of Miyaki (US Patent No. 6,365,299 to Miyaki et al.) with evidence of the state of the art from Kasamatsu (US 2011/0281163 to Kasamatsu et al.).
	Regarding Claims 1 and 9, Ikeda teaches:
a negative electrode for a rechargeable lithium battery comprising a current collector 342 and a negative active material layer 344 on the collector (Fig. 3, paras 0056-0061)
a coating layer 346 directly contacting the negative active material layer and including an inorganic material 44 and an organic material binder 46 in a composite, single layer within the broadest reasonable interpretation of the claims (Fig. 3, paras 0031 and 0067)
wherein the organic material binder can comprise polyolefin derivatives including for example an ethylene-vinyl acetate copolymer or a polyethylene oxide (paras 0033 and 0051)
wherein the binder content of the coating layer can be between 0.5 and 20 wt% (para 0040)
wherein the coating layer can range between 0.5 and 20 microns (para 0047)
a positive electrode facing the negative one, a separator, and an electrolyte (paras 0056, 0065, etc.)
and wherein the electrode active material layer can be 15 microns thick (para 0076)
since the insulating layer can have a thickness ratio to the electrode of at least 1:30 and 1:1 as determined by one of ordinary skill in the art according to results effective variables, and since the wt% of the binder can range up to 20% of the insulating layer, it would have been obvious to one of ordinary skill in the art that the organic material in the negative electrode could range from 0.5 to 10 wt% of the total active material and coating layer weight
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).
wherein the thickness of the insulating layer 346 can be between 0.5 microns and 20 microns, and is a results effective variable that increases internal resistance as it becomes larger and if it is too small, may not effectively coat the negative active material layer (para 0047) wherein the insulating layer 346 has an inorganic particle content of 80 wt% or more (paras 0040 and 0045) and wherein the negative active material layer can have a thickness and density that are "suitably adjusted … as necessary" and known in the art (para 0060), but has thicknesses on the range of 5-50 microns, including at least 15 microns (para 0076) which are interpreted to provide overlapping regions wherein the inorganic particles would fall within the claimed ranged of 1 to 20 wt% of the total negative active material layer and the coating layer, since a coating layer of 1 micron in thickness, would be expected to result in a wt% within the claimed range, since the coating layer and the active material are expected to at least be of a density on the same order of magnitude


    PNG
    media_image1.png
    401
    598
    media_image1.png
    Greyscale

	Ikeda does not explicitly teach:
wherein the organic material is a polymer particle comprising a polyolefin
	Polymer particles were a well-known binder form. Sugnaux, for example, teaches binder particles in a generic electrode (para 0047), wherein the organic binder is used in an amount of 0.5%-10% by weight and includes conventional binders known in the art, overlapping with those taught in Ikeda, such as cellulose and derivatives, PVDF, PTFE, acrylate-based polymers, as well as polyolefins such as polyethylene, polypropylene, or polybutylene (para 0052). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Similarly, Kim, directed towards an electrode with a binder and wax coating, teaches a polyolefin binder and wax with a molecular weight of 500 to 10,000 (column 2 lines 14-18). It would have been obvious to one of ordinary skill in the art to use a conventional binder in the art, such as a polyolefin, since Ikeda teaches a broad range of conventional binders and polyolefins were known substitutes for such binders. 
	Regarding Claims 3, 4, and 10-12, Ikeda does not explicitly teach:
wherein the organic material comprises a polymer particle having a melting point in a range from 85 to 130 °C
the particle size of the binder compounds, including wherein the organic material comprises a polymer particle having a particle size in a range from 0.1 to 5 microns
	Ikeda does, however, teach polymers substantially the same as the instant invention, without providing an explicit melting point range, such that it would have been obvious to one of ordinary skill in the art to choose a polymer within the claimed melting range, as such polymers are known in the art to include representatives from that range. Miyaki, also from the same field of invention, regarding a protective layer for an electrode, teaches fine organic particles comprising polyethylene derivatives, wherein the melting point is between 100 to 200 °C (bottom of column 5 to top of column 6) and the particle size is between 0.2 to 15 microns (column 2 lines 51-54). Miyaki further teaches a PE binder in a protective layer that melts at 100-200 °C compared to conventional separators melting at 80-110 °C (column 4 lines 1-5 compared to column 19 lines 3-10) in order to provide a well-known shut-down function blocking ion transport. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Miyaki, as selecting a melting range and particle size for the polyolefin and polyolefin derivatives taught in Ikeda would have been selection from within an overlapping range widely known in the art for such polymers. Examiner points out that Ikeda teaches "suitable" drying temperatures of roughly 75 °C to over 100 °C (see e.g. para 0060) indicating that one of ordinary skill in the art would have selected binders at least with melting points above those drying temperatures, and above heat-pressing temperatures used in common lamination procedures.
	Furthermore, it was well-known in the art that organic binders comprised "polymer particles" of small size (see para 0052 of Kasamatsu) that substantially overlap with the claimed organic polymer particle size. Further, blends of binder polymers, including blenders between rubber-like olymers and polyvinyl compounds or cellulose derivatives were well known (see e.g. paras 0047-0055 and the examples in Kasamatsu for comparison with the types of binders suggested by Ikeda and Miyaki).
	Regarding Claims 6 and 14, Ikeda teaches:
wherein the inorganic particles are 0.8 microns in diameter (para 0077)
	Regarding Claims 21-22, Ikeda does not teach:
a polyolefin organic material with a molecular weight in a range of 300 to 10,000 g/mol
	As discussed above in relation to claims 1 and 9, it would have been obvious to use a polyolefin (wax) as a substitute for the conventional binders disclosed in Ikeda. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Kim teaches waxes in an overlapping range (column 2). It appears the claimed range overlaps the conventional ranges for polyolefin binders used in electrodes known within the art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but do not place the application in condition for allowance. In response to the amendments requiring a polyolefin binder the claim rejections have been modified to rely on art which teaches that polyolefin binders within the claimed MW range were known conventional electrode binders in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723